                           IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 CHARLES MITCHELL                                                 CIVIL ACTION

                        v.                                        NO. 18-2869

 KENSINGTON COMMUNITY
 CORPORATION FOR INDIVIDUAL
 DIGNITY

                                                          ORDER

         AND NOW, this 26th day of November, 2019, upon consideration of Defendant’s

Motion for Summary Judgment (ECF 21), and the response thereto (ECF 24), and for the reasons

stated in the foregoing Memorandum, it is hereby ORDERED that:

     1. Defendant’s Motion is GRANTED as to Plaintiff’s Title VII national origin

          discrimination and national origin retaliation claims (Count I);

     2. Defendant’s Motion is DENIED as to Plaintiff’s Title VII national origin hostile work

          environment claim (Count I); and

     3. Defendant’s Motion is GRANTED as to Plaintiff’s ADA failure to accommodate, ADA

          retaliation, and ADA discrimination claims (Count II).



                                                                     BY THE COURT:

                                                                     /s/ Michael M. Baylson
                                                                     _______________________________
                                                                     MICHAEL M. BAYLSON, U.S.D.J.
O:\CIVIL 18\18-2869 Mitchell v Kensington Community Corp\18cv2869 Order re Motion for Summary Judgment.doc
